DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” in claims 10-12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

4.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of an antenna” in claim 12.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Optimal Utilization of Power Transformers Through Virtual Sensing”, Hazra et al.(referred hereafter Hazra et al.).

Referring to claim 1, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), which comprises the steps of:
creating a load forecast request for a predefined time period (e.g., “The system requires input parameters from various sources to be able to take the right decision. It receives most of the data it requires from various web services. It receives ambient temperature at the asset location from web services like the National Weather Service [13] or Yahoo! Weather API [14]. It uses the dynamic pricing signal and the expected load at various points in time from utility web services. The utility can predict the expected load from historical data using data mining tools. These various web services are polled at periodic intervals when the decisions have to be made and are sent to the various analytic modules. The SCADA data is also made available to the analytics modules for calculation.” – pages 3-4, A. Input section);

determining an operational state of the high-voltage device by obtaining state parameters (e.g., “top-oil temperature measurement and current on winding measured through SCADA system” – page 2, A. Method I section; page 2, B. Method II section; pages 2-3, C. Method III section; Figures 1 & 2);
transmitting the load forecast request and the state parameters (Figure 4) at a request time to a load-forecasting model (page 3, III. Asset Life Estimation section, Figure 3; page 3, IV. System Architecture: lines 1-8; pages 3-4, A. Input section, Figure 4);
deriving a lifetime consumption of the high-voltage device before the request time from measured values by obtaining an actually consumed lifetime of the high-voltage device and by feeding the actually consumed lifetime to the load-forecasting model as a state parameter (page 4, D. Risk/Profit Optimizer section), wherein the load-forecasting model determines a maximum overload capacity depending on the actually consumed lifetime (page 4, V. Experimental Results and Discussion section; Figures 4 & 8); and
determining, via the load-forecasting model, a maximum utilization in the predefined time period (page 4, V. Experimental Results and Discussion section; Figures 4 & 8).
As to claim 2, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), wherein the state parameters include a parameter which maps available cooling power (e.g., “When current flows through transformer windings, typically 1-5% of the transmitted power is lost as heat energy [12]. Part of this heat energy is dissipated into air through radiator and remaining heat increases the temperature of winding and cooling oil. Transformer internal temperatures (top oil, bottom oil, duct oil, and hotspot) depend on fluid flow conditions occurring in transformer during transient condition, ambient temperature variation, and transformer asset data. These internal temperatures are calculated from definition of energy conservation i.e. heat generated by windings in Δt time is summation of heat absorbed and heat lost by windings.” – page 3, III. Asset Life Estimation section).

Referring to claim 3, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), wherein the state parameters contain a parameter which maps weather conditions to which the high-voltage device is exposed (e.g., “The system requires input parameters from various sources to be able to take the right decision. It receives most of the data it requires from various web services. It receives ambient temperature at the asset location from web services like the National Weather Service [13] or Yahoo! Weather API [14]. It uses the dynamic pricing signal and the expected load at various points in time from utility web services. The utility can predict the expected load from historical data using data mining tools. These various web services are polled at periodic intervals when the decisions have to be made and are sent to the various analytic modules. The SCADA data is also made available to the analytics modules for calculation.” – pages 3-4, A. Input section).
As to claim 4, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), which further comprises continuously calculating the actually consumed lifetime of the high-voltage device and storing the actually consumed lifetime in a storage unit (page 3, III. Asset Life Estimation section; page 4, C. Age Impact Calculator section; page 4, Risk/Profit Optimizer section; page 4, V. Experimental Results and Discussion section; Figures 4 & 8).
Referring to claim 5, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), wherein the load forecast request contains a forecast of weather conditions (e.g., “The system requires input parameters from various sources to be able to take the right decision. It receives most of the data it requires from various web services. It receives ambient temperature at the asset location from web services like the National Weather Service [13] or Yahoo! Weather API [14]. It uses the dynamic pricing signal and the expected load at various points in time from utility web services. The utility can predict the expected load from historical data using data mining tools. These various web services are polled at periodic intervals when the decisions have to be made and are sent to the various analytic modules. The SCADA data is also made available to the analytics modules for calculation.” – pages 3-4, A. Input section).
As to claim 6, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), wherein the load forecast request includes an indication of a desired lifetime consumption (page 3, III. Asset Life Estimation section; page 4, C. Age Impact Calculator section; page 4, Risk/Profit Optimizer section; page 4, V. Experimental Results and Discussion section; Figures 4 & 8).
Referring to claim 7, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), wherein the load-forecasting model indicates an expected lifetime consumption (page 3, III. Asset Life Estimation section; page 4, C. Age Impact Calculator section; page 4, Risk/Profit Optimizer section; page 4, V. Experimental Results and Discussion section; Figures 4 & 8).
As to claim 8, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), which further comprises:
capturing the measured values using sensors which are disposed in or on the high-voltage device (e.g., “To validate the technical and economical feasibility of the solution, proposed asset management system was installed on 5 Fortum transformers. Capacity of each of this transformer was 31.5 MVA. Three hot-sport temperature calculation methods were compared. In the first method winding hot spot temperature was calculated from the measurement of the top oil temperature by installing a low cost temperature sensor outside the transformer tank.” - page 4, V. Experimental Results and Discussion section; Figures 6-7); and

obtaining operational state parameters at least partially on a basis of the measured values and/or values derived therefrom (page 4, V. Experimental Results and Discussion section; Figures 6-7).
Referring to claim 9, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), which further comprises deriving the measured values and/or values derived from the measured values which have been captured or derived before the request time (e.g., “To validate the technical and economical feasibility of the solution, proposed asset management system was installed on 5 Fortum transformers. Capacity of each of this transformer was 31.5 MVA. Three hot-sport temperature calculation methods were compared. In the first method winding hot spot temperature was calculated from the measurement of the top oil temperature by installing a low cost temperature sensor outside the transformer tank.” - page 4, V. Experimental Results and Discussion section; Figures 6-7).
As to claim 10, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), which further comprises transmitting the measured values and/or the values derived therefrom via a short-range communication connection from the sensors to a communication unit of the high-voltage device, wherein the communication unit is connectable via a long-range communication connection to a data processing cloud (e.g., “The system requires input parameters from various sources to be able to take the right decision. It receives most of the data it requires from various web services. It receives ambient temperature at the asset location from web services like the National Weather Service [13] or Yahoo! Weather API [14]. It uses the dynamic pricing signal and the expected load at various points in time from utility web services. The utility can predict the expected load from historical data using data mining tools. These various web services are polled at periodic intervals when the decisions have to be made and are sent to the various analytic modules. The SCADA data is also made available to the analytics modules for calculation.  The profile of the transformer like the cost of the transformer, the expected age of the transformer are obtained from the utility database.” – pages 3-4, A. Input section) (pages 3-4, IV. System Architecture section; page 4, V. Experimental Results and Discussion section; Figure 4).
Referring to claim 11, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), which further comprises storing the measured values and/or the values derived therefrom captured before the request time on a storage device of the communication unit or of the data processing cloud (pages 3-4, IV. System Architecture section; page 4, V. Experimental Results and Discussion section; Figure 4).
As to claim 12, Hazra et al. disclose a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), wherein a geographical location of the communication unit and the high-voltage device connected to it are determined by means of an antenna for position determination which is disposed in the communication unit, and weather data are then captured by a weather-reporting service, the weather data being provided by a service provider for the geographical location of the high-voltage device (e.g., “The system requires input parameters from various sources to be able to take the right decision. It receives most of the data it requires from various web services. It receives ambient temperature at the asset location from web services like the National Weather Service [13] or Yahoo! Weather API [14]. It uses the dynamic pricing signal and the expected load at various points in time from utility web services. The utility can predict the expected load from historical data using data mining tools. These various web services are polled at periodic intervals when the decisions have to be made and are sent to the various analytic modules. The SCADA data is also made available to the analytics modules for calculation.  The profile of the transformer like the cost of the transformer, the expected age of the transformer are obtained from the utility database.” – pages 3-4, A. Input section; Figure 4).
Referring to claim 13, Hazra et al. disclose a non-transitory storage medium carrying computer executable instructions for performing a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), the method comprises the steps of:
creating a load forecast request for a predefined time period (e.g., “The system requires input parameters from various sources to be able to take the right decision. It receives most of the data it requires from various web services. It receives ambient temperature at the asset location from web services like the National Weather Service [13] or Yahoo! Weather API [14]. It uses the dynamic pricing signal and the expected load at various points in time from utility web services. The utility can predict the expected load from historical data using data mining tools. These various web services are polled at periodic intervals when the decisions have to be made and are sent to the various analytic modules. The SCADA data is also made available to the analytics modules for calculation” – pages 3-4, A. Input section);

determining an operational state of the high-voltage device by obtaining state parameters (e.g., “top-oil temperature measurement and current on winding measured through SCADA system” – page 2, A. Method I section; page 2, B. Method II section; pages 2-3, C. Method III section; Figures 1 & 2);
transmitting the load forecast request and the state parameters (Figure 4) at a request time to a load-forecasting model (page 3, III. Asset Life Estimation section, Figure 3; page 3, IV. System Architecture: lines 1-8; pages 3-4, A. Input section, Figure 4);
deriving a lifetime consumption of the high-voltage device before the request time from measured values by obtaining an actually consumed lifetime of the high-voltage device and by feeding the actually consumed lifetime to the load-forecasting model as a state parameter (page 4, D. Risk/Profit Optimizer section), wherein the load-forecasting model determines a maximum overload capacity depending on the actually consumed lifetime (page 4, V. Experimental Results and Discussion section; Figures 4 & 8); and
determining, via the load-forecasting model, a maximum utilization in the predefined time period (page 4, V. Experimental Results and Discussion section; Figures 4 & 8).
As to claim 14, Hazra et al. disclose a non-transitory storage medium carrying computer executable instructions for performing a method for determining an overload capacity of a high-voltage device (e.g., power transformer - Abstract), the method comprises the steps of:
creating a load forecast request for a predefined time period (e.g., “The system requires input parameters from various sources to be able to take the right decision. It receives most of the data it requires from various web services. It receives ambient temperature at the asset location from web services like the National Weather Service [13] or Yahoo! Weather API [14]. It uses the dynamic pricing signal and the expected load at various points in time from utility web services. The utility can predict the expected load from historical data using data mining tools. These various web services are polled at periodic intervals when the decisions have to be made and are sent to the various analytic modules. The SCADA data is also made available to the analytics modules for calculation” – pages 3-4, A. Input section);

determining an operational state of the high-voltage device by obtaining state parameters (e.g., “top-oil temperature measurement and current on winding measured through SCADA system” – page 2, A. Method I section; page 2, B. Method II section; pages 2-3, C. Method III section; Figures 1 & 2);
transmitting the load forecast request and the state parameters (Figure 4) at a request time to a load-forecasting model (page 3, III. Asset Life Estimation section, Figure 3; page 3, IV. System Architecture: lines 1-8; pages 3-4, A. Input section, Figure 4);
deriving a lifetime consumption of the high-voltage device before the request time from measured values by obtaining an actually consumed lifetime of the high-voltage device and by feeding the actually consumed lifetime to the load-forecasting model as a state parameter (page 4, D. Risk/Profit Optimizer section), wherein the load-forecasting model determines a maximum overload capacity depending on the actually consumed lifetime (page 4, V. Experimental Results and Discussion section; Figures 4 & 8);
capturing the measured values using sensors which are disposed in or on the high-voltage device (e.g., “To validate the technical and economical feasibility of the solution, proposed asset management system was installed on 5 Fortum transformers. Capacity of each of this transformer was 31.5 MVA. Three hot-sport temperature calculation methods were compared. In the first method winding hot spot temperature was calculated from the measurement of the top oil temperature by installing a low cost temperature sensor outside the transformer tank.” - page 4, V. Experimental Results and Discussion section; Figures 6-7); and

obtaining operational state parameters at least partially on a basis of the measured values and/or values derived therefrom (page 4, V. Experimental Results and Discussion section; Figures 6-7);
transmitting the measured values and/or the values derived therefrom via a short-range communication connection from the sensors to a communication unit of the high-voltage device, wherein the communication unit is connectable via a long-range communication connection to a data processing cloud (e.g., “The system requires input parameters from various sources to be able to take the right decision. It receives most of the data it requires from various web services. It receives ambient temperature at the asset location from web services like the National Weather Service [13] or Yahoo! Weather API [14]. It uses the dynamic pricing signal and the expected load at various points in time from utility web services. The utility can predict the expected load from historical data using data mining tools. These various web services are polled at periodic intervals when the decisions have to be made and are sent to the various analytic modules. The SCADA data is also made available to the analytics modules for calculation.  The profile of the transformer like the cost of the transformer, the expected age of the transformer are obtained from the utility database.” – pages 3-4, A. Input section) (pages 3-4, IV. System Architecture section; page 4, V. Experimental Results and Discussion section; Figure 4); and
determining, via the load-forecasting model, a maximum utilization in the predefined time period (page 4, V. Experimental Results and Discussion section; Figures 4 & 8).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864